DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 20 December 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-12, 14-16, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2004/0173618 (“Suzuki”)(newly cited) in view of Sato et al., JP 59-35956 B1 (“Sato”)(previously cited). US 2017/0029620 is relied upon as an English language equivalent of Sato. 
Regarding claims 10-12, 14, and 19, Suzuki discloses a pressure container which is suitable for storing compressed hydrogen wherein the container comprises a multilayer inner liner and an outer constraint layer [abstract, 0001, 0016, 0021, 0026]. The inner liner is formed from a plurality of split bodies which are welded together as claimed [0031, 0035-0038].  Because the split bodies are welded together there is intrinsically a joining site as claimed.  The welding may be accomplished via hot plate 
Suzuki is silent regarding the inner liner of the pressure container having the claimed average spherulite size. 
Sato discloses a polyamide resin composition which is suitable for producing molded articles that are exposed to high pressure hydrogen and which forms molded articles having excellent weld properties [abstract].  The polyamide resin composition comprises a polyamide (A) and a polyamide (C) wherein polyamide (A) is PA 6 and polyamide (C) is PA 610 [0024, 0030, Table 1 – Examples 1-4 and 6-9].  The PA 610 is present in amounts of from 0.01 to 5 parts by weight based on 100 weight parts of PA 6 [abstract].  
Suzuki and Sato are both directed towards molded and welded articles for containing pressurized gases including hydrogen wherein the articles are formed from a polyamide resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the cover resin layer(s) of the pressure vessel of Suzuki from the polyamide composition of Sato in order take advantage of the composition’s suitability for producing molded articles that are exposed to pressurized hydrogen and to take advantage of the composition’s excellent weld properties. 
While modified Suzuki does not explicitly disclose the claimed average spherulite size and tensile strength properties, it is noted that the composition disclosed by Sato is identical to that disclosed in Applicant’s specification in terms of the species of both 
Regarding claims 15 and 22, Sato teaches that the composition may comprise ethylene bistearylamide as a release agent [0045] which reads on the claimed amide wax.  While modified Kato is silent regarding the amount of ethylene bistearylamide given that the compound is disclosed as being a release agent, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of ethylene bistearylamide in the composition of ethylene bistearylamide in the polyamide composition of the pressure vessel of modified Kato through routine experimentation in order to respectively increase or decrease the mold release property of the composition (see MPEP 2145.05 II).  Varying the amount of ethylene bistearylamide in the composition of the pressure vessel of modified Suzuki through routine experimentation would have produced the claimed invention.
Regarding claims 16, 23, and 24, Sato teaches that the composition may comprise 1 part by weight of PA 610, have a melting point of 227 °C, and an invariant Q rising time of 168 second whereas PA 6 has an invariant Q rising time 175 seconds [0097, Table 1 – Example 3, Table 2 – Comparative Example 1].
Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2010/0126385 to Heinrichs et al. – discloses a wax composition which is useful as a lubricant and release agent in plastic materials including polyamides resin [abstract, 0002, 0008, 0010-0013, 0023].  The wax composition consists of amide waxes [0010-0013] and is used in plastic material in amounts of from 0.2 to 5wt% (claim 13).

·US 2002/0028889 to Nakamura et al. – discloses a polyamide resin composition which shows high strength when welded [abstract, 0001, 0005]. The composition comprises 96-99wt% of a crystalline polyamide and 0.1 to 4wt% of a non-crystalline partially aromatic copolyamide [abstract, 0007-0035].


Response to Arguments
Applicant’s arguments filed 31 January 2022 with respect to claims 10-12, 14-16, 19, and 22-24 have been considered but are moot because in light of the new grounds of rejection set forth above which were necessitated by the amendments made to independent claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEE E SANDERSON/           Primary Examiner, Art Unit 1782